

116 HR 5828 RH: DHS Illicit Cross-Border Tunnel Defense Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 378116th CONGRESS2d SessionH. R. 5828[Report No. 116–471]IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mrs. Lesko (for herself, Ms. Torres Small of New Mexico, and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Homeland SecurityAugust 7, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 10, 2020A BILLTo support remediation of illicit cross-border tunnels, and for other purposes.1.Short titleThis Act may be cited as the DHS Illicit Cross-Border Tunnel Defense Act.2.Counter illicit cross-border tunnel operations(a)Report on operations(1)In generalNot later than one year after the date of the enactment of this Act and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on operations carried out to identify, breach, assess, and remediate illicit cross-border tunnels, including performance measures.(2)Authorization of appropriationsThere is authorized to be appropriated to the Commissioner of U.S. Customs and Border Protection $1,000,000 for each of fiscal years 2021 and 2022 to carry out remediation operations of illicit cross-border tunnels.(b)Counter illicit cross-Border tunnel operations strategic plan(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall develop a strategic plan to address the following:(A)Risk-based criteria to be used to prioritize the identification, breach, assessment, and remediation of illicit cross-border tunnels.(B)Promote the use of innovative technologies to identify, breach, assess, and remediate illicit cross-border tunnels in a manner that, among other considerations, reduces the impact of such activities on surrounding communities.(C)Processes to share relevant illicit cross-border tunnel location, operations, and technical information.(D)Indicators of specific types of illicit cross-border tunnels found in each U.S. Border Patrol sector identified through operations to be periodically disseminated to U.S. Border Patrol sector chiefs to educate field personnel.(E)A counter illicit cross-border tunnel operations resource needs assessment that includes consideration of the following:(i)Technology needs.(ii)Staffing needs, including the following:(I)A position description for counter illicit cross-border tunnel operations personnel.(II)Any specialized skills required of such personnel.(III)The number of such full time personnel, disaggregated by U.S. Border Patrol sector.(2)Report to Congress on strategic planNot later than one year after the issuance of the strategic plan required under paragraph (1), the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of paragraph (1).August 7, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed